Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000523
                                                      29-SEP-2016
                                                      10:08 AM



                          SCAD-16-0000523

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       WILLIAM T. MARTINEZ,
                            Respondent.


                        ORIGINAL PROCEEDING
                    (ODC Case No. 15-034-9253)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon de novo review of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai#i, the stipulated facts, and the evidence in the record, we

conclude by clear and convincing evidence that Respondent

William T. Martinez engaged in misconduct warranting discipline.

           Respondent Martinez, by failing to timely file a

request for an extension for his client’s non-immigrant visa

prior to the September 9, 2012 expiration date, violated Rule 1.3

of the Hawai#i Rules of Professional Conduct (HRPC) (1994) and,

by filing an erroneous petition on September 17, 2012, violated
HRPC Rules 1.1, 1.2(a), and 1.3.

          By failing to correctly inform his client that the

subsequent September 26, 2012 Notice from the United States

Citizenship and Immigration Services required the client to exit

the U.S. and to re-apply at the U.S. Consulate in Venezuela in

order to avoid accruing unlawful presence in the U.S., Respondent

Martinez violated HRPC Rules 1.1, 1.3, 1.4(a) and 1.4(b), and, by

instead informing his client the client’s visa had been

successfully extended, negligently misrepresented the facts, in

violation of HRPC Rule 8.4(c).

          We conclude Respondent Martinez’s conduct harmed the

legal system and his client, including the possibility of a bar

on re-entry into the U.S., and who suffered actual monetary

injury and other harm, by accruing unlawful presence in the U.S.

          We find, in aggravation, Respondent Martinez has a

single prior discipline - a private informal admonition in 2004 -

and substantial experience in the practice of law.   We find his

client was vulnerable, as an immigrant for whom English was a

second language, who had relied upon Respondent Martinez’s legal

services to lawfully remain in the United States so the client

could work and support his family.




                                   2
          In mitigation, we find Respondent Martinez made a full

and free disclosure to the disciplinary authorities and was

cooperative during the proceedings.   We find he experienced

during the relevant period personal problems related to his

family’s health.   We note his good character and reputation in

the community, his pro bono work for the artistic community, and

the remorse he demonstrated by taking steps to remedy his errors

prior to the filing of a complaint against him.   We note the

prior discipline is remote in time.

          Therefore, it appearing that a period of suspension is

appropriate,

          IT IS HEREBY ORDERED that Respondent Martinez is

suspended from the practice of law in this jurisdiction for

45 days, effective 30 days after the date of entry of this order,

as provided by Rules 2.3(a)(2) and 2.16(c) of the Rules of the

Supreme Court of the State of Hawai#i (RSCH).

          IT IS FURTHER ORDERED that Respondent Martinez shall

pay restitution to his client named in this matter the sum of

$2,471.00 and shall submit proof of payment to this court, within

one year of the entry date of this order.

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai#i, Respondent Martinez shall

pay all costs of these proceedings as approved upon the timely


                                 3
submission of a bill of costs by the Office of Disciplinary

Counsel, as prescribed by RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that Respondent Martinez shall,

within ten days after the effective date of his suspension, file

with this court an affidavit he has fully complied with the

duties of a suspended attorney set forth in RSCH Rule 2.16(d).

          DATED: Honolulu, Hawai#i, September 29, 2016.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                4